--------------------------------------------------------------------------------


EXHIBIT 10.16B


AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (this “Amendment”) is dated as of January 3, 2006, between
Theragenics Corporation, a Delaware corporation (the “Company”) and Michael
O’Bannon (the “Employee”).
 
INTRODUCTION
 
The Company and the Employee entered into that certain Employment Agreement
dated January 1, 2000, as amended on October 25, 2001, (the “Employment
Agreement”). The parties hereto now desire to clarify that the severance
provisions in Section 4(e) and Section 4(f) are mutually exclusive provisions,
and desire to amend the Employment Agreement to require a six-month delay in the
severance payments, but only to the extent required to avoid the Employee having
a tax problem under Section 409A of the Internal Revenue Code.
 
NOW, THEREFORE, the parties agree and acknowledge that Section 4(e) of the
Employment Agreement does not apply under circumstances in which Section 4(f)
applies and agree that Section 4(e) and Section 4(f) are each amended by adding
the following to the end thereof:
 
“Notwithstanding the foregoing, if the payment of severance hereunder would fail
to meet the requirements of Section 409A(a)(1) of the Internal Revenue Code, no
payment hereunder shall be made until six months after the Employee’s
termination of employment, at which time the Employee shall be paid a lump sum
equal to what would otherwise have been the first six months’ of such payments,
and thereafter payment of the unpaid balance shall continue on what would
otherwise have been the original payment schedule for such unpaid balance.”
 
Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect as prior to this Amendment.
 

IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Amendment as of the date first shown above.
 
THE COMPANY:
 
THERAGENICS CORPORATION
 
 
By: /s/ Francis J. Tarallo
Title: Chief Financial Officer
 
THE EMPLOYEE:
 
Michael O’Bannon
 
By: /s/ Michael O’Bannon
Title: Executive V/P
 


